Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Patterson et al.			:	DECISION ON REQUEST FOR
Patent No. 10,814,275				:	RECONSIDERATION OF PATENT
Issue Date: October 27, 2020			:	TERM ADJUSTMENT AND 
Application No. 15/322,898			:	NOTICE OF INTENT TO ISSUE
Int’l Filing Date: May 25, 2016		:	CERTIFICATE OF CORRECTION
Attorney Docket No. BLCO 1470.USN	:		


This is a decision on the request under 37 C.F.R. § 1.705 filed December 17, 2020, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by one hundred forty-eight (148) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by one hundred forty-eight (148) days is GRANTED. 

The address set forth on the petition is different than the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address set forth on the petition.  However, all future correspondence will be mailed solely to the address of record.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating the term of the patent is extended or adjusted by one hundred forty-eight (148) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction

cc:	Stinson LLP
	Suite 1100
	7700 Forsyth Blvd
	St. Louis, MO 63105